[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                February 8, 2007
                               No. 06-13651                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 05-00083-CR-DF-5

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

TONY JERMAINE NEELY,

                                                           Defendant-Appellant.



                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                              (February 8, 2007)

Before BIRCH, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Tony Jermaine Neely appeals his convictions of possession with intent to
distribute crack cocaine and possession of a firearm in furtherance of a drug

trafficking crime. Neely argues that the district court erroneously denied his

motion to suppress evidence obtained after an investigatory stop of his automobile.

We affirm.

      On April 8, 2005, Detective Brian Hargrove saw Neely and Daren Saunders

in a drug trafficking area. Saunders was known to Detective Hargrove as a

narcotics dealer. After Saunders saw Hargrove, Saunders hastily entered a car,

which sped away with Neely driving.

      Hargrove decided to conduct an investigatory stop. During the stop, both

men were sitting low in their seats and moving nervously. Saunders was unable to

explain why he had fled. Neely had difficulty lighting a cigarette and repeatedly

reached under his seat. The two men admitted that they were on probation and

subject to search at any time as a condition of their probation. Detective Hargrove

asked the men to exit the car, and he searched the inside of the car. Hargrove

discovered a handgun under the driver’s seat and arrested Neely. Police later

searched Neely’s person and found a bag of crack cocaine.

      Neely was charged in a three-count indictment with possessing with intent to

distribute crack cocaine, 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii), possessing a firearm

in furtherance of a drug trafficking crime, 18 U.S.C. § 924(c)(1), and being a felon

in possession of a firearm, 18 U.S.C. §§ 922(g)(1), 924(a)(2). Neely filed a motion

                                          2
to suppress the drug and firearm evidence, which the district court denied after

finding that the investigatory stop was based on reasonable suspicion. Neely then

pleaded guilty to counts one and two, and the government agreed to dismiss count

three. The district court imposed a sentence of imprisonment for 84 months for the

drug offense and 60 months for the firearm offense, to be served consecutively.

      We review the denial of a motion to suppress under a mixed standard of

review. We review findings of fact for clear error and the application of the law to

those facts de novo, and we construe the facts in the light most favorable to the

government. United States v. Santa, 236 F.3d 662, 668 (11th Cir. 2000).

      Neely argues that the district court erred when it denied the motion to

suppress because Detective Hargrove lacked reasonable suspicion to conduct the

investigatory stop. We disagree. Reasonable suspicion is more than an “‘inchoate

and unparticularized suspicion or “hunch,”’” but is “considerably less than proof of

wrongdoing by a preponderance of the evidence” and less than probable cause,

which is “‘a fair probability that contraband or evidence of a crime will be found.’”

United States v. Sokolow, 490 U.S. 1, 7, 109 S. Ct. 1581, 1585 (1989) (quoting

Terry v. Ohio, 392 U.S. 1, 27, 88 S. Ct. 1868, 1883 (1968)).

      A combination of objective factors established a reasonable suspicion. First,

Neely and Saunders were in an area known for criminal activity. See Illinois v.

Wardlow, 528 U.S. 119, 124, 120 S. Ct. 673, 676 (2000). Second, Saunders was a


                                          3
known narcotics dealer. See United States v. Cruz, 909 F.2d 422, 424 (11th Cir.

1989). Third, Neely and Saunders fled without provocation when they saw

Detective Hargrove. See Wardlow, 528 U.S. at 124, 120 S. Ct. at 676. Neely

disputes that he or Saunders recognized Hargrove as a police officer, but we must

infer from Detective Hargrove’s testimony that Saunders saw and recognized his

vehicle.

      Detective Hargrove had a reasonable suspicion that justified the

investigatory stop of the car in which Saunders was a passenger, and that

reasonable suspicion persisted. After questioning by Detective Hargrove, Saunders

was unable to account for his actions, and after Neely repeatedly reached under his

seat, Detective Hargrove reasonably believed that Neely was dangerous and might

have gained immediate control of a weapon. See Michigan v. Long, 463 U.S.
1032, 1049, 103 S. Ct. 3469, 3481 (1983). Hargrove was entitled to search the

vehicle to ensure his safety. Even if this automobile exception did not apply,

Neely’s diminished expectation of privacy as a probationer subject to a search

condition, along with the reasonable suspicion created by his flight, would render

the search reasonable. See United States v. Knights, 534 U.S. 112, 121, 122 S. Ct.
587, 593 (2001).

      AFFIRMED.




                                          4